 



Exhibit 10.1

AMENDMENT TO SECURITY AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

          This Amendment to Security Agreement and Registration Rights Agreement
(this “Amendment”) is made as of the 28th day of February, 2005 between Laurus
Master Fund, Ltd., a Cayman Islands company (“Laurus”) and Electric City Corp.,
a Delaware corporation (the “Company”).

W I T N E S S E T H:

          WHEREAS, the parties hereto are all of the parties to that certain
Security Agreement dated as of September 11, 2003 (as amended, modified or
supplemented from time to time, the “Security Agreement”);

          WHEREAS, the parties hereto are all of the parties to that certain
Registration Rights Agreement related to the Security Agreement (as amended,
modified or supplemented from time to time, the “Registration Rights
Agreement”); and

          WHEREAS, Laurus and the Company have agreed to amend the Security
Agreement and the Registration Rights Agreement in certain respects as set forth
herein;

          NOW, THEREFORE, the parties hereto hereby agrees as follows:

          1. Definitions. Capitalized terms used herein and not otherwise
defined herein are used with the meanings given such terms in the Security
Agreement.

          2. Amendments and Agreements.

          (A) Section 2(a)(i) of the Security Agreement is hereby deleted in its
entirety and the following new Section 2(a)(i) is hereby inserted in lieu
thereof:

     “Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, Laurus may make loans (the “Loans”) to Company from time to time
during the Term which, in the aggregate at any time outstanding, will not exceed
the lesser of (x) (I) the Capital Availability Amount minus (II) such reserves
as Laurus may reasonably in its good faith judgment deem proper and necessary
from time to time (the “Reserves”) and (y) an amount equal to (I) the Accounts
Availability minus (II) the Reserves. The amount derived at any time from
Section 2(a)(i)(y)(I) minus 2(a)(i)(y)(II) shall be referred to as the “Formula
Amount”. Company shall execute and deliver to Laurus on the Closing Date a
Minimum Borrowing Note and a Revolving Note evidencing the Loans funded on the
initial funding date. From time to time thereafter, Company shall execute and
deliver to Laurus immediately prior to the final funding of each additional
$1,000,000 tranche of Loans allocated to any Minimum Borrowing Note issued by
Company to Laurus after the date hereof (calculated on a cumulative basis for
each such tranche) an additional Minimum Borrowing Note evidencing such tranche,
substantially in the form of the Minimum Borrowing Note delivered by Company to
Laurus on the Closing Date.

 



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, whenever during the Term the
outstanding balance on the Revolving Note should equal or exceed $1,000,000 to
the extent that the outstanding balance on Minimum Borrowing Note shall be less
than or equal to $1,000,000 (the difference of $2,000,000 less the actual
balance of the Minimum Borrowing Note, the “Available Minimum Borrowing”), such
portion of the balance of the Revolving Note as shall equal the Available
Minimum Borrowing shall be deemed to be simultaneously extinguished on the
Revolving Note and transferred to, and evidenced by, the Minimum Borrowing
Note.”

          (B) Section 2(c) of the Security Agreement is hereby deleted in its
entirety and the following new Section 2(c) is hereby inserted in lieu thereof:

     “(c) Minimum Borrowing Amount. After a registration statement registering
the Registrable Securities has been declared effective by the SEC, conversions
of the Minimum Borrowing Amount into the Common Stock of Company may be
initiated as set forth in the respective Minimum Borrowing Note. From and after
the date upon which any outstanding principal of the Minimum Borrowing Amount
(as evidenced by the first Minimum Borrowing Note) is converted into Common
Stock (the “First Conversion Date”), (i) corresponding amounts of all
outstanding Loans (not attributable to the then outstanding Minimum Borrowing
Amount) existing on or made after the First Conversion Date will be aggregated
until they reach the sum of $1,000,000 and (ii) Company will issue a new
(serialized) Minimum Borrowing Note to Laurus in respect of such $1,000,000
aggregation, and (iii) Company shall prepare and file a subsequent registration
statement with the SEC to register shares of its common stock issuable upon
conversion of such subsequent Minimum Borrowing Note as set forth in the
Registration Rights Agreement.”

          (C) The definition of “Minimum Borrowing Amount” set forth in Annex A
to the Security Agreement is hereby deleted in its entirety and the following
new definition is hereby inserted in lieu thereof:

                “Minimum Borrowing Amount” means (i) in the case of the initial
Minimum Borrowing Note issued by the Company in favor of Laurus, $2,000,000 and
(ii) in the case of each additional Minimum Borrowing Note issued by the Company
in favor of Laurus, $1,000,000.

          (D) The definition of “Secured Convertible Revolving Note” set forth
in Annex A to the Security Agreement is hereby deleted in its entirety and the
following new definition is hereby inserted in lieu thereof:

               “Secured Convertible Revolving Note” means that certain secured
convertible revolving note substantially in the form of Exhibit C, duly
completed, issued by the Company in favor of Laurus in the aggregate principal
amount of Two Million Dollars ($2,000,000).

          (E) The definition of “Minimum Borrowing Notes” set forth in Annex A
to the Security Agreement is hereby deleted in its entirety and the following
new definition is hereby inserted in lieu thereof:

2



--------------------------------------------------------------------------------



 



               “Minimum Borrowing Note” shall mean each secured convertible
minimum borrowing note substantially in the form of Exhibit B, duly completed,
issued by the Company in favor of Laurus, each in a principal amount equal to
the Minimum Borrowing Amount.

          (F) Laurus hereby agrees to exercise the discretion granted to it
pursuant to Section 2(a)(ii) of the Security Agreement to make a Loan to the
Company in excess of the Formula Amount in effect on the date hereof (the
“February 2005 Overadvance”). In connection with making such an Overadvance, for
the period beginning on the date hereof and ending on January 2, 2006 or, if
extended pursuant to the second proviso contained in this Section (F) below, the
end of such extension period (the “February 2005 Overadvance Period”), Laurus
hereby agrees (i) to waive compliance with Section 3 of the Security Agreement,
but solely as such provision relates to the immediate repayment requirement of
the February 2005 Overadvance during the February 2005 Overadvance Period (but
not thereafter), (ii) that, solely during the February 2005 Overadvance Period,
the February 2005 Overadvance shall not trigger an Event of Default under
Section 19(a) of the Security Agreement, and (iii) that the February 2005
Overadvance shall not be subject to the increased rate set forth in
Section 5(b)(iv) of the Security Agreement for the February 2005 Overadvance
Period; provided that the February 2005 Overadvance shall become subject to the
increased rate set forth in Section 5(b)(iv) of the Security Agreement for the
period from January 1, 2006 until such time as the aggregate outstanding amount
of Loans are less than or equal the Formula Amount; provided further that, the
February 2005 Overadvance Period shall be extended on a month to month basis if,
on the first business day of each calendar month beginning on January 2, 2006 to
and including the Maturity Date, (x) the February 2005 Overadvance continues to
exist and (y) the average closing price of the Common Stock is greater than or
equal to one hundred ten percent (110%) of the Fixed Conversion Price for the
five most recently ended trading days occurring prior to each such first
business day of such calendar month.

          (G) For the avoidance of doubt, the Company and Laurus hereby
acknowledge and agree that the total amount of the Loans incurred by the Company
from Laurus on or about the date hereof shall be incurred under the Minimum
Borrowing Note issued by the Company to Laurus on the date hereof.

          (H) Exhibit B to the Security Agreement is hereby deleted in its
entirety and Exhibit I to this Amendment is hereby inserted as the new Exhibit B
to the Security Agreement. A new Exhibit C to the Security Agreement is hereby
added to the Security Agreement in the form of Exhibit II to this Amendment.

          (I) The definition of “Filing Date” set forth in the Registration
Rights Agreement is hereby deleted in its entirety and the following new
definition of “Filing Date” is hereby inserted in lieu thereof:

               “Filing Date” means, with respect to (1) the Registration
Statement which is required to be filed with respect to the shares of Common
Stock issuable upon conversion of the Loans evidenced by a Minimum Borrowing
Note issued by the Company to the Purchaser on February 28th, 2005, March 30th,
2005, (2) with respect to the shares of Common Stock issuable upon conversion of
each $1,000,000 tranche of Loans evidenced by a Minimum

3



--------------------------------------------------------------------------------



 



Borrowing Note funded after February 28th, 2005, the date which is thirty
(30) days after the issuance of such Minimum Borrowing Note and (3) with respect
to any additional shares of Common Stock issuable as a result of adjustments to
the Fixed Conversion Price or Exercise Price, as applicable, made pursuant to
Section 2.5 of the Revolving Note, Section 3.5 of the Minimum Borrowing Notes,
or Section 4 of the Warrant or otherwise, thirty (30) days after the occurrence
such event or the date of the adjustment of the Fixed Conversion Price or
Exercise Price.

          3. Miscellaneous.

          (A) Captions. Section captions and headings used in this Amendment are
for convenience only and are not part of and shall not affect the construction
of this Amendment.

          (B) Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of laws. In the event that any provision of this
Amendment is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Amendment.

          (C) Counterparts; Facsimile Signature. This Amendment may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall together constitute but one and the same document. This
Amendment may be executed by facsimile signature, and any such facsimile
signature by any party hereto shall be deemed to be an original signature and
shall be binding on such party to the same extent as if such facsimile signature
were an original signature.

          (D) Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

          (E) References. From and after the date of execution of this
Amendment, any reference to the Security Agreement contained in any notice,
request, certificate or other instrument, document or agreement executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise require.

          (F) Continued Effectiveness. Notwithstanding anything contained
herein, the terms of this Amendment are not intended to and do not serve to
effect a novation as to either of the Security Agreement or the Registration
Rights Agreement. Each of the Security Agreement and the Registration Rights
Agreement, as modified hereby, remains in full force and effect and are hereby
reaffirmed in all respects.

          (G) Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Amendment and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this

4



--------------------------------------------------------------------------------



 



Amendment to favor any party against the other.

          (H) Effectiveness. This Amendment shall be effective as of the date
hereof following (i) the execution and delivery of same by each of the Company
and Laurus and (ii) the issuance by the Company to Laurus of the Minimum
Borrowing Note and the Secured Convertible Revolving Note in the form of
Exhibits I and II, respectively, of this Amendment.

[Balance of page left intentionally blank; signature page follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment to the
Security Agreement and Registration Rights Agreement as of the date first set
forth above.

            ELECTRIC CITY CORP.
      By:   /s/ Jeffrey Mistarz         Name:   Jeffrey Mistarz        Title:  
Chief Financial Officer & Treasurer     

            LAURUS MASTER FUND, LTD.
      By:   /s/ David Grin         Name:   David Grin        Title:   Partner   

6



--------------------------------------------------------------------------------



 



         

EXHIBIT I TO AMENDMENT TO SECURITY AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

[See attached]

7



--------------------------------------------------------------------------------



 



EXHIBIT II TO AMENDMENT TO SECURITY AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

[See attached]

8